Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,963,419 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims perform the same function but with a broader scope.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time 

Instant application
U.S. Patent No. 10,963,419 B1
Claim 1. A multiplexor for an Improved Inter-Integrated Circuit (I3C) network, the multiplexor comprising: 

a snooper to detect In-Band Interrupts (IBIs) from a plurality of I3C slave interfaces, the snooper configured to receive a first IBI from a first I3C slave interface coupled to a first inactive I3C bus, and to provide an indication when the first IBI is received, the first I3C slave interface having a first I3C address; and 

an I3C slave module coupled to the first I3C master interface, and configured to receive the indication and to provide a second IBI to a first I3C master interface coupled to the multiplexor in response to the indication, the I3C slave module having a second I3C address.
Claim 1. A multiplexor for an Improved Inter-Integrated Circuit (I3C) network, the multiplexor comprising: 

a switch to couple a first I3C master interface to a selectable one of a plurality of I3C buses, each I3C bus being coupled to a plurality of I3C slave interfaces, a selected one of the I3C buses being an active bus, and the non-selected ones of the I3C busses being inactive buses; 

a snooper to detect In-Band Interrupts (IBIs) from the I3C slave interfaces coupled to the inactive buses, the snooper configured to receive a first IBI from a first I3C slave interface coupled to a first inactive bus, and to provide an indication when the first IBI is received, the first I3C slave interface having a first I3C address; and 

an I3C slave module coupled to the first I3C master interface, and configured to receive the indication and to provide a second IBI to the first I3C master interface in response to the indication, the I3C slave module having a second I3C address.


6.	Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20, respectfully, of U.S. Patent No. 10,963,419 B1.

Conclusion 
7.        Claims 1-20 are rejected. 

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c). 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 2707754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181                                                                                                                                                                                            
/ERNEST UNELUS/Primary Examiner, Art Unit 2181